Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              October 17, 2018

The Court of Appeals hereby passes the following order:

A19A0519. IN RE KEVIN LEE HANSON, PROPOSED WARD.

      The Appellant’s Motion to Withdraw Appeal, filed in the above-styled case,
is hereby GRANTED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      10/17/2018
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.